                                            Case 5:20-cv-08425-LHK Document 18 Filed 03/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       DEAN MARKLEY, et al.,                           Case No. 20-CV-08425-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER GRANTING DEFENDANTS’
                                                                                           UNOPPOSED MOTION TO DISMISS
                                  14             v.                                        FOR LACK OF PERSONAL
                                                                                           JURISDICTION AND FORUM NON
                                  15       MAY HIMMER, PLLC, et al.,                       CONVENIENS
                                  16                    Defendants.                        Re: Dkt. No. 7
                                  17

                                  18           On October 7, 2020, Plaintiffs filed their complaint in County of Santa Clara Superior

                                  19   Court, and on November 30, 2020, Defendants removed the instant case to this Court. ECF No. 1.

                                  20   On December 7, 2020, Defendants filed the instant motion to dismiss for lack of personal

                                  21   jurisdiction and forum non conveniens. ECF No. 7 (“Mot.”). Plaintiffs’ response to the instant

                                  22   motion was due on December 21, 2020. Yet as of today, March 26, 2021, Plaintiffs—who are

                                  23   represented by counsel—have failed to file a response to the instant motion.1

                                  24           Furthermore, Plaintiffs failed to join Defendants in filing a joint case management

                                  25

                                  26   1 This case was reassigned to the undersigned judge on January 4, 2021. ECF No. 12. Given that
                                  27   reassignment, Defendants re-noticed their motion’s hearing date for April 29, 2021. ECF No. 13.
                                                                                        1
                                  28   Case No. 20-CV-08425-LHK
                                       ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO DISMISS FOR LACK OF PERSONAL
                                       JURISDICTION AND FORUM NON CONVENIENS
                                           Case 5:20-cv-08425-LHK Document 18 Filed 03/26/21 Page 2 of 3




                                   1   statement (“JCMS”) 7 days in advance of the case management conference set for March 31, 2021

                                   2   at 2 p.m. See Civ. L.R. 16-10(d). In fact, Plaintiffs’ counsel not only failed to respond to outreach

                                   3   from Defendants’ counsel about filing a JCMS, but also ignored this Court’s March 25, 2021

                                   4   Order to File JCMS. ECF No. 16 (describing outreach from Defendants’ counsel); ECF No. 15

                                   5   (Order to File JCMS).

                                   6          Given Plaintiffs’ repeated failure to prosecute this case and the merits of the instant

                                   7   unopposed motion, the Court GRANTS the instant unopposed motion. ECF No. 7. The Court

                                   8   holds that it lacks personal jurisdiction and that Arizona is proper forum for this lawsuit. The bases

                                   9   for these holdings are set forth in Defendants’ unopposed motion and declarations. Id.

                                  10   Specifically, Defendants’ motion has merit on at least three grounds.

                                  11          First, all three Defendants are Arizona residents that lack continuous and systematic

                                  12   contacts with California. Defendant May Himmer CPAs, PLLC (“May Himmer”) is an Arizona
Northern District of California
 United States District Court




                                  13   professional limited liability company with its principal place of business in Tucson, Arizona.

                                  14   Mot. at 3. Defendants E. Joe May and Lynne A. Himmer are Arizona citizens domiciled in

                                  15   Arizona. Id. None of the Defendants own any property in California; receive mail there; or have a

                                  16   phone number or bank account there. Id. Moreover, May Himmer does not market its services in

                                  17   California. Id.

                                  18          Second, none of the Defendants have entered into any agreement with Plaintiffs that

                                  19   contains a California forum selection clause. Mot. at 3–4. Thus, Plaintiffs lack a contractual basis

                                  20   to be in California court.

                                  21          Lastly, the services work at issue in the instant case was performed in Arizona. That is,

                                  22   Defendants performed limited services for only one Plaintiff, Dean Markley U.S.A. (“DMUSA”).

                                  23   Defendants did their work for DMUSA in Tucson, Arizona, and DMUSA had represented to

                                  24   Defendants that DMUSA’s principal place of business was in Arizona. Id. at 4–5.

                                  25          All these facts show that the Court lacks either general or specific personal jurisdiction

                                  26   over Defendants. See Mot. at 6–14 (collecting cases). These facts further show that forum non

                                  27
                                                                                         2
                                  28   Case No. 20-CV-08425-LHK
                                       ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO DISMISS FOR LACK OF PERSONAL
                                       JURISDICTION AND FORUM NON CONVENIENS
                                           Case 5:20-cv-08425-LHK Document 18 Filed 03/26/21 Page 3 of 3




                                   1   conveniens dismissal is warranted because the District of Arizona is the appropriate forum for this

                                   2   action. Accordingly, the Court GRANTS Defendants’ motion for lack of personal jurisdiction and

                                   3   forum non conveniens. The Court dismisses Plaintiffs’ complaint without prejudice. The Clerk

                                   4   shall close the file.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: March 26, 2021

                                   8                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                        3
                                  28   Case No. 20-CV-08425-LHK
                                       ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO DISMISS FOR LACK OF PERSONAL
                                       JURISDICTION AND FORUM NON CONVENIENS
